Citation Nr: 0823738	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-29 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for right tympanic membrane perforation, residuals of 
perforated ear drum and Eustachian tube dysfunction.

2.  Entitlement to service connection for refractive error, 
anisometropic presbyopia, hyperpigmentation, claimed as 
retinal scarring.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
September 1992 and from July 1995 to December 2003.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO), which: (1) granted service connection 
for right tympanic membrane perforation, residuals of 
perforated ear drum and Eustachian tube dysfunction, and 
assigned a 0 percent rating, effective December 31, 2004; and 
(2) denied service connection for refractive error, 
anisometropic presbyopia, hyperpigmentation, claimed as 
retinal scarring.  The veteran has perfected her appeal with 
regard to both of these issues.

The Board notes that the issue of entitlement to a higher 
initial disability rating for eczema, bilateral hands, 
claimed as dermatitis, has not been perfected.  The RO issued 
a Statement of the Case with regard to this issue in December 
2005; subsequently, the veteran did not include this issue in 
her Substantive Appeal.  See VA Form 9, August 2006.  
Therefore, this issue is not a part of the current appeal.

The Board notes that the veteran has not designated a 
representative, nor did she indicate her preference for a 
Board hearing on her August 2006 VA Form 9.  This appeal was 
certified to the Board in January 2008.  Because the veteran 
did not designate a representative or request a personal 
hearing within 90 days of her appeal being certified to the 
Board, the Board is now authorized to issue a final decision.  
See 38 C.F.R. § 20.1304.

For reasons explained below, the issue of entitlement to 
service connection for refractive error, anisometropic 
presbyopia, hyperpigmentation, claimed as retinal scarring, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


FINDING OF FACT

The veteran's right tympanic membrane perforation, residuals 
of perforated ear drum and Eustachian tube dysfunction, has 
not been productive of any of the following: hearing loss, 
chronic suppurative or nonsuppurative otitis media, 
mastoiditis, cholesteatoma, ostosclerosis, peripheral 
vestibular disorder, Meniere's syndrome, the loss of an 
auricle, a malignant or benign neoplasm of the ear, chronic 
otitis externa, or tinnitus.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
right tympanic membrane perforation, residuals of perforated 
ear drum and Eustachian tube dysfunction, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.85, 4.86, 4.87, Diagnostic Codes 6100-6210, 6211, 6260 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in January 2005 and May 2005, 
prior to the initial adjudication of her claims in the August 
2005 rating decision at issue.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both her 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, including as it relates to the downstream 
disability rating and effective date elements of her claims.

Moreover, it is well to observe that service connection for 
right tympanic membrane perforation, residuals of perforated 
ear drum and Eustachian tube dysfunction, has been 
established and an initial rating for this condition has been 
assigned.  Thus, the veteran has been awarded the benefit 
sought, and this claim has been substantiated.  See Dingess 
v. Nicholson, 19 Vet. App. at 490-491.  As such, section 
5103(a) notice is no longer required as to this matter, 
because the purpose for which such notice was intended to 
serve has been fulfilled.  Id.  Also, it is of controlling 
significance that, after awarding the veteran service 
connection for right tympanic membrane perforation, residuals 
of perforated ear drum and Eustachian tube dysfunction, and 
assigning an initial disability rating for this condition, 
she filed a notice of disagreement contesting the initial 
rating determination.  See 73 Fed. Reg. 23353-23356 (April 
30, 2008) (amending 38 C.F.R. § 3.159(b) to add subparagraph 
(3), which provides VA has no duty to provide section 5103 
notice upon receipt of a notice of disagreement).  The RO 
furnished the veteran a Statement of the Case that addressed 
the initial rating assigned for her right tympanic membrane 
perforation, residuals of perforated ear drum and Eustachian 
tube dysfunction, included notice of the criteria for a 
higher rating for that condition, and provided the veteran 
with further opportunity to identify and submit additional 
information and/or argument, which the veteran has done by 
perfecting her appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105 (West 2002).  Under these circumstances, VA fulfilled 
its obligation to advise and assist the veteran throughout 
the remainder of the administrative appeals process, and 
similarly accorded the veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
of entitlement to service connection for right tympanic 
membrane perforation, residuals of perforated ear drum and 
Eustachian tube dysfunction, has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, VA medical records, QTC 
examination reports, and statements from the veteran.  The 
veteran has not indicated that she has any further evidence 
to submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, her current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Specific rating criteria

The veteran's right tympanic membrane perforation, residuals 
of perforated ear drum and Eustachian tube dysfunction, is 
currently rated as 0 percent disabling under 38 C.F.R. § 
4.87, Diagnostic Code (DC) 6211 (2007).

Under DC 6211, perforation of the tympanic membrane warrants 
a 0 percent disability rating, which is the maximum rating 
available under DC 6211.  38 C.F.R. § 4.87, DC 6211.

Analysis

After a review of the medical evidence, the Board finds that 
the veteran's right tympanic membrane perforation, residuals 
of perforated ear drum and Eustachian tube dysfunction, does 
not warrant an initial evaluation in excess of 0 percent at 
any time since the effective date of service connection on 
December 31, 2004.  The pertinent medical evidence of record 
consists of a December 2003 VA medical report and a March 
2005 QTC ear examination.

In a December 2003 VA medical report, it was noted that the 
veteran had no tinnitus.

During her March 2005 QTC ear examination, the veteran was 
diagnosed with a pinpoint right tympanic membrane 
perforation.  Her hearing was evaluated as normal, and the 
QTC examiner noted that she has no other ear symptoms or 
problems.

The Board notes that the veteran, in her September 2005 
notice of disagreement, stated that her right ear is 
immediately painful and results in infection if it is exposed 
to any water.  However, the veteran has not submitted any 
medical evidence to support such a contention.

The veteran has already been assigned the maximum disability 
rating (under DC 6211) of 0 percent for her right tympanic 
membrane perforation, residuals of perforated ear drum and 
Eustachian tube dysfunction.  Accordingly, a disability 
rating in excess of 0 percent for her service-connected 
disability is not warranted under DC 6211.

The Board has explored the possibility of assigning a 
disability rating under another diagnostic code pertaining to 
the ear.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice 
of diagnostic code should be upheld if supported by 
explanation and evidence).  However, the medical record does 
not reflect that the veteran's service-connected disability 
has been productive of any of the following: hearing loss, 
chronic suppurative or nonsuppurative otitis media, 
mastoiditis, cholesteatoma, ostosclerosis, peripheral 
vestibular disorder, Meniere's syndrome, the loss of an 
auricle, a malignant or benign neoplasm of the ear, chronic 
otitis externa, or tinnitus.  Therefore, a disability rating 
under DCs 6100 through 6210, or DC 6260, is not warranted in 
this case.  See 38 C.F.R. §§ 4.85-4.87, DCs 6100-6210, 6260.

Although the veteran may believe that her current rating does 
not adequately reflect her degree of disability, she is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
her service-connected disability has gotten worse or is 
productive of additional symptoms.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 0 percent for the veteran's right 
tympanic membrane perforation, residuals of perforated ear 
drum and Eustachian tube dysfunction, is not warranted at any 
time since the effective date of service connection on 
December 31, 2004.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a compensable evaluation at any time since the 
effective date of service connection on December 31, 2004.  
See Fenderson, 12 Vet. App. at 125-26.  That is to say, the 
veteran's disability has been no more than 0 percent 
disabling since the effective date of her award, so her 
rating cannot be "staged" because this represents her 
greatest level of functional impairment attributable to this 
condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that a compensable disability rating for 
right tympanic membrane perforation, residuals of perforated 
ear drum and Eustachian tube dysfunction, is not warranted at 
any time since the effective date of service connection on 
December 31, 2004.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an initial compensable disability rating for 
right tympanic membrane perforation, residuals of perforated 
ear drum and Eustachian tube dysfunction, is denied.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In the current case, a November 2001 service medical record 
reflects that the veteran was diagnosed with chorioretinal 
scars in both eyes.

In a post-service February 2005 QTC eye examination, the 
veteran was diagnosed with refractive error (anisometropic 
presbyopia), as well as the presence of hyperpigmentation 
inferiorly in the peripheral retina in both eyes.  Retinal 
scarring was not addressed in the February 2005 QTC eye 
examination report.

The Board notes that the record does not contain any medical 
opinions that address a connection between the veteran's 
documented retinal scars in service and any current 
disabilities (which may or may not include retinal scarring).  
The Veterans Claims Assistance Act (VCAA) and its 
implementing regulations require VA to provide a veteran with 
an examination or to obtain a medical nexus opinion based 
upon a review of the evidence of record if VA determines that 
such measures are necessary to decide the claim on appeal.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  In view of the 
evidence above, a VA medical examination and nexus opinion 
are warranted in order to fully and fairly evaluate the 
veteran's claim of entitlement to service connection for 
refractive error, anisometropic presbyopia, 
hyperpigmentation, claimed as retinal scarring, on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated her for her claimed 
eye disability at any time since her 
departure from active service in 
December 2003.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If any records are 
unavailable, then a negative reply is 
requested.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise to 
determine the nature, extent, and 
etiology of her claimed condition.  It 
is imperative that any examiner who is 
designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  
The VA examiner is requested to offer 
an opinion as to:

(a).  Does the veteran currently have 
any eye conditions?  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran currently has any eye 
condition(s), did such disorder(s) 
preexist the veteran's periods of 
active duty from October 5, 1981 to 
September 30, 1992 or from July 25, 
1995 to December 31, 2003?

(c).  If any eye condition(s) 
preexisted the veteran's period(s) of 
active duty, did the disorder(s) 
increase in disability during such 
period(s) of active duty?  In 
answering this question, the examiner 
is asked to specify whether the 
veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a 
permanent worsening of the underlying 
pathology due to service, resulting in 
any current disability.

(d).  If any eye condition(s) 
increased in disability during 
service, was that increase due to the 
natural progression of the disease(s)?

(e).  If the examiner finds that any 
eye condition(s) did not exist prior 
to the veteran's periods of active 
duty from October 5, 1981 to September 
30, 1992 or from July 25, 1995 to 
December 31, 2003, is it as least as 
likely as not that such eye 
disorder(s) had their onset during her 
period(s) of service, or were they 
caused by any incident that occurred 
during such service?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the veteran's claim on 
the merits.  If any determination remains 
adverse to the veteran, then she should 
be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


